Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a system or method of compensating for airspeed when measuring pressure drop across a filter system mounted on an aircraft, wherein the filter system comprises a housing and filter media defining a clean air space into which air flows through the filter media, the method comprising: measuring an internal pressure within the clean air space, wherein the internal pressure varies as the airspeed changes; measuring an external pressure on the aircraft outside of the clean air space, wherein the external pressure is measured at an external location selected such that the external pressure varies as the airspeed changes and provides a known relationship relative to the internal pressure as the airspeed changes; and providing an alert in the aircraft indicative of filter restriction when a pressure differential between the internal pressure and the external pressure deviates by a selected amount. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642